 


114 HR 5148 IH: Transparency in Taypayer-Funded Discrimination Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5148 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Department of Education Organization Act and the Higher Education Act of 1965 to require publication of information relating to religious exemptions to the requirements of title IX of the Education Amendments of 1972, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Taypayer-Funded Discrimination Act.  2.Publication on website of the Department of EducationSection 203 of the Department of Education Organization Act (20 U.S.C. 3413) is amended by adding at the end the following:  
 
(d)The Assistant Secretary for Civil Rights shall publish, on the Department’s website, information regarding religious exemptions to the requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) in accord with this paragraph. Such information shall include a list naming each institution of higher education that requests such an exemption, the name of each such institution that has received an exemption, and the nature and scope of that exemption (including each program or activity covered by the exemption and the personal characteristics or behaviors to which the exemption applies).. 3.Publication on website of each institution of higher educationSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following: 
 
(n)Disclosure of religious exemptions to title IX of the Education Amendments of 1972Each educational institution that requests or receives a religious exemption to the requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) shall publish on its website, in a prominent location, the following: (1)Request letterEach letter submitted by the educational institution to the Department to request such an exemption. 
(2)Exemption letterEach letter from the Department to the educational institution that grants or denies such an exemption. (3)Notice of requestNotice that the educational institution has requested an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)). 
(4)Notice of exemptionIf applicable, notice that the educational institution has received an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)). (5)Covered personal characteristics or behaviorsA list of the personal characteristics or behaviors to which each requested or granted exemption applies. 
(6)Covered activities or programsA list of the activities or programs to which each exemption applies. (7)Statement of rightsThe statement Students continue to have rights under title IX of the Education Amendments of 1972. Any student who experiences discrimination may contact the Office for Civil Rights at the United States Department of Education at _____ or _____., with the first blank space being filled with a link to the website of the Office for Civil Rights and the second blank space being filled with the telephone number of the Office for Civil Rights. . 
 
